Citation Nr: 1600322	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  11-16 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a bilateral eye condition, to include residuals of a Lasik procedure and diagnosed glaucoma, congenital hypertrophy of the retinal pigment epithelium (CHRPE), posterior vitreous detachment (PVD), dry eyes and cataracts.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to September 2007.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision of the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in October 2015.  

During the course of the Veteran's appeal, service connection for sleep apnea, peripheral neuropathy of the bilateral upper and lower extremities and erectile dysfunction, was granted in a February 2012 rating decision, as well as for an anal fissure in a September 2013 rating decision and initial disability ratings and effective dates assigned.  Although the Veteran initially appealed the initial disability ratings assigned for his benign prostatic hypertrophy and degenerative disc disease of the lumbar spine, a February 2012 rating decision granted increased disability ratings for these disabilities for a period less than the entirety of the appellate period.  The Veteran was advised that it was a partial grant of the benefits sought and a statement of the case was concomitantly issued.  The Veteran did not perfect his appeal of these issues.  Thus, these matters are not before the Board.

Additional evidence was received subsequent to the most recent statement of the case.  In light of the Board's remand below, the agency of original jurisdiction (AOJ) will have an opportunity to consider the additional evidence, and any other evidence received in connection with the development set forth, when the AOJ readjudicates the claim.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA is obligated to provide an examination and/or opinion where the record contains competent evidence that the claimant has a current disability, the record indicates that a disability or signs of symptoms of disability might be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran asserts he has a current bilateral eye disability as a result of March 1999 and April 1999 Lasik laser surgeries in service.  He describes the residuals as impairment to his night vision manifest by excessive glare, and seeing halos and starbursts from the lights of other vehicles.  

A June 1976 enlistment examination shows the Veteran was diagnosed with myopic astigmatism not considered disabling.   Service treatment records show he underwent Lasik corrective eye surgery to the right eye in March 1999 and the same surgery to the left eye in April 1999.  As early as April 1999, the Veteran complained of glare and seeing starbursts at night.  He continued to complain of glare and halos, as well as reading focus problems in July 1999.  Subsequent August 1999, February 2000 and May 2000 service treatment records show continued complaints of glare unrelieved with the use of glasses and of starbursts.  In June 2006, the Veteran complained of right eye blurriness of 4 to 5 months' duration.  The diagnoses included myopia and pinguecula.  In May 2007, the Veteran denied any problems with double or blurred vision and an examination of the eyes was normal.  An August 2007 treatment record shows the Veteran reported no eye symptoms and the physical examination of the eyes was normal.  

Post-service VA and private treatment records show the Veteran complained of recent vision changes that were causing trouble with night driving in October 2009.  However, a November 2009 treatment record indicated the Veteran reported a history of nocturnal starburst effect interfering with driving of several years' duration.  As early as June 2012, the Veteran was followed for diagnosed retinal tear in the right eye status post laser retinopexy, CHRPE, suspected glaucoma, refractive error, PVD in both eyes, diabetes mellitus without retinopathy and dry eye in both eyes, which the VA examiner suspected was the cause of his light sensitivity.  A December 2012 VA treatment record further shows a diagnosis of cataracts.  

In an August 2014 letter, a private optometrist indicated that she had examined the Veteran's eyes in July 2014.  At the time he gave a history of headaches, glare and sensitivity to light since his in-service eye surgery and status-post retinal detachment of the left eye with repair completed in 2012.  The examiner noted that the Veteran was concerned that he had consistently experienced glare ever since his Lasik surgeries in service and would like the problem addressed.

During the October 2015 hearing, the Veteran testified that he was submitting a January 2014 letter from Dr. Terry indicating he had current residuals of his in-service eye surgeries.  However, the letter has not been associated with his claims file.  

The Veteran has not been afforded a VA examination regarding the etiology of his current bilateral eye disabilities.  In light of the evidence of the in-service surgeries, as well as subsequent complaints and current findings, he should be afforded a VA examination to determine the etiology of any current bilateral eye disability, to include whether it is the result of his in-service Lasik eye surgeries.  38 U.S.C.A. § 5103A (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

While the appeal is in remand status, all of the Veteran's contemporaneous and relevant outstanding treatment records should also be obtained and associated with the claims file, including the January 2014 letter.  See 38 U.S.C.A. § 5103A(b).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all medical providers who have treated him for his bilateral eye disabilities.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder, including a January 2014 letter from Dr. Terry.

2.  Schedule the Veteran for a VA eye examination by an appropriate medical professional to determine the current nature and etiology of any bilateral eye disability manifested by blurred vision, impaired night vision with halos and starbursts, to include diagnosed glaucoma, CHRPE, PVD, dry eyes, and cataracts, found to be present.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  

Based on review of all the evidence of record, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current bilateral eye disability, to include light sensitivity with halos and starbursts, is related to his active service, or any incident therein, including the March 1999 and April 1999 Lasik surgeries.  

The VA examiner must comment on evidence of post-service eye diagnoses as well as the Veteran's history of symptoms since his active duty.  

The examination report must include a complete rationale for all opinions expressed.  

3.  Then readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case (SSOC) and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




